DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 7-10, filed 04/08/21, with respect to the rejection(s) of claim(s) 21-36 under 35 USC § 103 have been fully considered and are persuasive.  Examiner agrees that Lee in view of Tamura and Radulescu do not teach the amended limitation. However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art reference Agiwal in view of newly cited prior art reference Zhang to teach the amended limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23-26, 28-30, 32-33, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (Pub No 20170251500) further in view of Zhang (Pub No 8368530).

Regarding claim 21 and 25 and 26 and 30, 
 	Agiwal teaches a communication method used for a terminal apparatus, the method comprising: 
(interpreted as Minimum SI or essential SI may include an indication which indicates that all SIs of second category of system information are periodically broadcasted or are provided on demand, see para [0052]).
 	transmitting a SI request message, and receiving the SI message based on the second information (interpreted as The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs, see para [0057]).
 	receiving system information block (SIB) 1 which includes second information indicating scheduling time of the SI message, (interpreted as UE first determines whether that SI is periodically broadcasted or provided on demand. UE determines this based on indication included in first category (also referred as minimum SI or essential SI) of system information, see para [0057]).

 	However Agiwal does not teach third information indicating whether the SI message is broadcasted or not;   
 	in a case that the third information indicates that the SI message is indicated as broadcasting, receiving the SI message based on the second information,
 	in a case that the third information indicates that the SI message is indicated as not broadcasting, transmitting a SI request message, and receiving the SI message based on the second information.

 	Zhang teaches third information indicating whether the SI message is broadcasted or not; (interpreted as More specifically, a flag indicating that EAS cell broadcast is on or off is sent in the system information message, see col 5 line 36-38)
 	 in a case that the third information indicates that the SI message is indicated as broadcasting, receiving the SI message based on the second information, (interpreted as When the flag is set to indicate EAS cell broadcast is on, The portable device can then immediately change the portable device settings to turn on the cell broadcast feature, overriding previous user settings, see col 5 line 38-42)
 	 in a case that the third information indicates that the SI message is indicated as not broadcasting (interpreted as More specifically, a flag indicating that EAS cell broadcast is on or off is sent in the system information message, see col 5 line 36-38), 
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Agiwal  with the indication of broadcast being on/off as taught by Zhang since it would’ve been a simple substitution providing expected results of using a flag/bit to indicate broadcast availability.


Regarding claim 23 and 28 and 32 and 35,
 	Agiwal in view of Zhang teach the communication method used for a terminal apparatus according to claim 21, wherein transmitting the SI request message on a specific resource (interpreted as RAR includes an uplink (UL) grant for transmitting the SI request message, see Agiwal para [0056]).

Regarding claim 24 and 29 and 33 and 36,
 	Agiwal in view of Zhang teach the communication method used for a terminal apparatus according to claim 21, wherein the SI request message includes information about the SI message for which the terminal apparatus requests (interpreted as The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs, see Agiwal para [0057]).
  	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee with the SI message on specific resource as taught by Agiwal since it is known in the art of communications to transmit messages on assigned resources.

Claim 22, 27, 31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (Pub No 20170251500) further in view of Zhang (Pub No 8368530)and Zhu (Pub No 20150304989).

Regarding claim 22 and 27 and 31 and 34,
 	Agiwal in view of Zhang teaches a communication method used for a terminal apparatus according to claim 21,  but does not teach wherein if the SI message is not received within a first scheduling time, repeat reception at a next scheduling time for the SI message. 
 	Zhu teaches wherein if the SI message is not received within a first scheduling time, repeat reception at a next scheduling time for the SI message.(interpreted as For example, the device processor may reschedule the second RAT's system information monitoring operations to occur during a time in which the first RAT would not otherwise be receiving data from its network, see para [0133])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee in view of Zhang and Agiwal with the rescheduling of transmissions as taught by Zhu so that data can be received at a later time if there is failure in reception.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461